Title: List of French Wines, 7 February 1803
From: Jefferson, Thomas
To: 


          
            on or before 7 Feb. 1803
          
          A year’s stock of French wines
          
            
              
              250. bottles
              white Hermitage de M. Meuse, M. de Loche. M. Berger avocat. M. Chanoine Monron. M. Gaillet. M. de Beausace.
            
            
              
              400. do.
              Champagne non mousseux d’Aij de M. d’Orsay
            
            
              <
              250. do.
              Clos de Vougeau or Chambertin>
            
            
              
              250. do.
              Rozan-Margau from Made. de Rozan. or Medoc
            
            
              
              250. do.
              Sauterne de M. Salus.
            
            
              
              
              brandy
            
          
          
        